Citation Nr: 1445957	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from March 1957 to June 1957 and from May 1961 to March 1962.

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Board remanded this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the representative in the informal hearing presentation, the directives of the Board's May 2014 remand were not followed.  Specifically, the Board previously noted that the Veteran had two periods of active service.  His service treatment records reveal normal hearing upon induction and separation during the first period.  Additionally, the induction examination for the second period reveals normal hearing.  However, a July 1961 OCS examination revealed a "hearing defect"  in the Veteran's left ear, noted to be deafness due to acoustic trauma.  The audiogram reading, when converted was 35 Hertz.  This finding contradicts the March 2010 examiner's conclusion that there is no evidence of hearing loss in service.  Accordingly, the Board requested an addendum opinion.  In addition, the Board noted that the audiology examinations performed by service examiners during the Veteran's second period of service were reported in standards set forth by the American Standards Association (ASA). Currently, audiology examinations are reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). 

In response, an addendum was prepared in June 2014.  The examiner  stated, that the 1961 calibrated audiometrics and this Veteran's separation audiogram was within normal limits without any standard threshold shifts.  In addition, no conversion of the audiometric inservice findings was made and the examiner stated that there was no evidence of acoustic trauma even though acoustic trauma was expressly noted and has been conceded in this case.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the March 2010 VA examination for an addendum opinion.  The record, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history. 

The examiner should convert the in-service audiograms to ISO-ANSI standards.

The examiner should make note that acoustic trauma has been conceded in this case.  

The examiner should be aware that the Veteran is presumed to have had normal hearing upon induction for his second period of active service.  See April 1961 induction examination.

The examiner should be aware that the Veteran was assigned a "2" in the category of Hearing on the July 1961 Physical Profile Serial.  See Odiorne v. Principi, 3 Vet. App. 456. 467 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.).  Also, the examiner should note that on that examination, a "hearing defect"  in the Veteran's left ear, noted to be deafness due to acoustic trauma, was documented on the examination report.

The examiner should be aware that even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service. The threshold for normal hearing is 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 160.  

Upon consideration of this information, the examiner must provide an opinion as to: whether it is more likely than not, less likely than not, or at least as likely as not, that current bilateral hearing loss and tinnitus are related to service or that hearing loss was manifest within one year of service.  

A rationale for any opinion expressed should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


